— Appeal from an order of the Supreme Court, Erie County (John A. Michalek, J.), entered December 3, 2012. The order, insofar as appealed from, denied the motion of plaintiff to compel defendants Philip Celniker, Jonathan D. Estoff and Walter E Seegert to produce certain portions of their respective federal and state income tax returns and to compel the forensic examination of certain computers.
Now, upon the stipulations of discontinuance signed by the attorneys for the parties on June 18, 2013, and filed in the Erie County Clerk’s Office on July 12, 2013,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present — Smith, J.E, Garni, Valentino and Whalen, JJ.